McBRIDE, Judge.
This case was consolidated with Manzella v. New Orleans Public Service, Inc., La.App., 197 So.2d 361 in which an opinion and decree was handed down this day.
As subrogee, plaintiff, the' insurer of John Manzella’s automobile, sought to recover from New Orleans Public Service, Inc., and Arthur G. Miles the amount it paid Manzella under a collision policy for *363the damage sustained by his automobile in the accident described in the above mentioned case.
The trial court dismissed the suit and plaintiff has appealed.
For the reasons stated in the aforementioned opinion and decree, the judgment appealed from is affirmed.
Affirmed.